DETAILED ACTION 
105/Examiner’s Comments
Examiner thanks Applicant for their cooperation and good faith. The 105 is satisfied. 
REASONS FOR ALLOWANCE
After working with Examiner in a series of interviews, the following is an examiner's statement of reasons for allowance:
Examiner had a two reference rejection of (A) Yin in view of (B) Eyal. Yin is an NPL directed towards a multiphase protocol that requires 5f+1 replicas. In general, this is a type of rotating leader protocol that is used in distributed systems like blockchain. Eyal, also an NPL reference, is directed towards segmenting blocks on the blockchain.
With respect to the newly added language, which are now at least the last four (4) elements, they are not taught by Yin-Eyal. The elements of “receiving,” “determining,” and “determining” relate to the committee management. These elements alone are obvious since it is always obvious to add or remove nodes (replicas) from the system. See, e.g., Yaga (Blockchain Technology Overview) at Chapter 2 (explaining permissioned and permissionless chains as they relate to the entry of new nodes). Further, it is always obvious for nodes/replicas to enter into the blockchain system as they have the ability gather fees or mine. See, e.g., Id. at p. 18 (“win cryptocurrency and/or transaction fees”).
The critical feature is the ultimate element with the language of the “preliminary data” being updated for committee management. That is, it is not just the committee information being stored in the blockchain that is critical. It is the committee information being stored at a specific point in time/place (i.e., at the preliminary block) on the blockchain that is critical. While B teaches the preliminary block, A and B do not teach this last element and all its limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685